DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 of the instant application is unpatentable under judicially created doctrine of “obviousness-type” double patenting with respect to claims 1-3, 7-9, 10-12,  and 14-18 of U.S. Patent No. 10855360.
  	Claims 1-18 of instant application defines the obvious variation of U.S. Patent No. 10855360.
The assignee of all applications is same.

Claim 1 of instant application is anticipated by the patent claim 1 in that claim of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.
To the extent that the instant claims are broaden and therefore generic to the claimed invention of 10855360Patent.
In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application
  
Claim 2 of instant application is further anticipated by the patent claim 1 in 
Claim 3 of instant application is anticipated by the patent claim 2 in that claim of the patent contains all the limitations of claim 3 of the instant application.
Claim 4 of instant application is anticipated by the patent claim 2 in that claim of the patent contains all the limitations of claim 4 of the instant application.
Claim 5 of instant application is further anticipated by the patent claim 3 in that claim of the patent contains all the limitations of claim 5 of the instant application.
Claim 5 of instant application is further anticipated by the patent claim 3 in that claim of the patent contains all the limitations of claim 5 of the instant application.

Claim 6 of instant application is anticipated by the patent claim 7 in that claim of the patent contains all the limitations of claim 6 of the instant application. Claim 6 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 7 of instant application is anticipated by the patent claim 7 in that claim of the patent contains all the limitations of claim 7 of the instant application.
Claim 8 of instant application is anticipated by the patent claim 8 in that claim of the patent contains all the limitations of claim 8 of the instant application.
Claim 9 of instant application is further anticipated by the patent claim 8 in 
Claim 10 of instant application is anticipated by the patent claim 9 in that claim of the patent contains all the limitations of claim 10 of the instant application.


Claim 11 of instant application is anticipated by the patent claim 10 in that claim of the patent contains all the limitations of claim 11 of the instant application. Claim 11 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 12 of instant application is anticipated by the patent claim 11 in that claim of the patent contains all the limitations of claim 12 of the instant application.
Claim 13 of instant application is anticipated by the patent claim 12 in that claim of the patent contains all the limitations of claim 13 of the instant application.
Claim 14 of instant application is further anticipated by the patent claim 14 in that claim of the patent contains all the limitations of claim 14 of the instant application.
Claim 15 of instant application is anticipated by the patent claim 15 in that 

Claim 16 of instant application is anticipated by the patent claim 16 in that claim of the patent contains all the limitations of claim 16 of the instant application. Claim 16 of instant application therefore is not patentably distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim 17 of instant application is anticipated by the patent claim 17 in that claim of the patent contains all the limitations of claim 17 of the instant application.
Claim 18 of instant application is anticipated by the patent claim 18 in that claim of the patent contains all the limitations of claim 18 of the instant application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 
	
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20200052811 to Li et al.
As to Claims 1 and 11, Li discloses a network device and wireless communication method, comprising processing unit and communications unit (Fig. 7A, paragraph [0002, 0022, 0027, 0236]):
the processing unit is configured to determine a basic parameter set used when the terminal uses the uplink transmit antenna to send a signal (Fig. 5, paragraph [0073, 0077, 0233, 0234], where the uplink configuration (basic parameter) including the slot or mini-slot is notified (send) to the user equipment for uplink transmission using uplink antenna (implicitly used for uplink transmission signal));
the communication unit is configured to send first information according to the basic parameter set to instruct the terminal to switch or not to switch the uplink transit antenna (Fig. 5, paragraph [0073, 0077, 0233, 0234, 0238], where the communication unit of the base station notify (send) the uplink configuration (basic parameter) including the slot or mini-slot to the user equipment for uplink transmission using uplink antenna (implicitly switched and not switched for uplink transmission at instructed time slots)).

Claims 6 and 16, Li discloses a terminal and wireless communication method, comprising processing unit and communications unit (Fig. 7A, paragraph [0002, 0022, 0027, 0236]):
receiving, by a terminal, first information sent by a network device, where the first information is used to instruct the terminal to switch or not to switch an uplink transmit antenna (Fig. 5, paragraph [0073, 0077, 0233, 0234, 0238], where the user equipment (UE – terminal) receives the uplink configuration (first information) including the slot or mini-slot sent by the base station (network device) for uplink transmission using uplink antenna (implicitly switched or not switched for uplink transmission at instructed time slots)).
determining, by the terminal according to a basic parameter set used when the terminal uses uplink antenna to send a signal, in response to receiving the first information, whether to switch the uplink transit antenna (Fig. 5, paragraph [0073, 0077, 0233, 0234. 0238], where the user equipment (UE – terminal) transmit data using the uplink configuration (first information) including the slot or mini-slot (basic parameter set for switching) for uplink transmission signal using uplink antenna (implicitly switched for uplink transmission at instructed time slots)).




Allowable Subject Matter
Claims 2-5, 7-10, 12-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of the first information according to at least one of the time interval threshold, the basic parameter set, or the configuration of the slot or mini slot to instruct the terminal to switch or not to .




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sung.ahn@uspto.gov